Citation Nr: 1342539	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic folliculitis, to include furuncles and carbuncles.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1954 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of the appeal has since been transferred to the Detroit, Michigan RO.

This claim was previously before the Board in May 2013, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence is at least in relative equipoise on the question of whether the Veteran's current chronic folliculitis, to include furuncles and carbuncles, is related to active service. 


CONCLUSION OF LAW

Chronic folliculitis, to include furuncles and carbuncles, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The service treatment records show that the Veteran was treated for furuncles several times beginning in October 1956 on various parts of his body.  Post-service private treatment records show that in September 1969 the Veteran was treated for a boil.  Private treatment records further show that in November 1971 the Veteran was treated for an oral abscess.  The Veteran's sister wrote in an October 1972 statement that the Veteran suffered from recurring boils.  At the December 1972 VA examination no furuncles were present.  Areas of the arms, back and thighs were suggestive of folliculitis, and there were more suggestive scars on the lower back and right thigh.  The diagnosis was furunculosis by history.

In September 2008 an individual who served with the Veteran wrote that he knew that the Veteran was hospitalized several times in Japan due to boils.  Surgery was performed but the boils continued to return.  A private physician wrote in November 2008 that he had been the Veteran's attending physician for several years and had treated him for abscesses on his back, abdomen and head. 

The only nexus opinion of record was provided by a dermatologist in November 2013 pursuant to a Veterans Health Administration (VHA) opinion request.  The dermatologist reviewed the record and felt that it could be presumed that the Veteran was having problems with chronic folliculitis, of which furuncles and carbuncles are part of the expected spectrum.  The condition tended to be idiopathic and could fluctuate in severity and recur during the years.  Given that the service treatment records show that the Veteran was diagnosed with furuncles during service, the dermatologist's opinion indicates that the chronic folliculitis is related to service.

In light of the positive medical opinion from the VHA dermatologist and resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for chronic folliculitis, to include furuncles and carbuncles.   




ORDER

Entitlement to service connection for chronic folliculitis, to include furuncles and carbuncles, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


